Remarks/Comments
The rejection of claims 1, 4-20 and 26 made in Non-Final Rejection filed 2/18/2022 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.
The rejection of claims 9-11 Non-Final Rejection filed 2/18/2022 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention in view of the amendments to the claims.
The rejection of claim 20 made in the Non-Final Rejection filed 2/18/2022 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention in view of the amendments to the claims.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Huang on 7/28/2022. 
The application has been amended as follows: 
1. (Currently amended) A composition for targeted delivery of poorly bioavailable therapeutic agents comprising of stealth targeted nanoparticles, wherein said stealth targeted nanoparticles comprise of:
i) a non-lipidic polymer matrix, comprising of at least one stealth polymer and at least one polysaccharide;
ii) a non-protein targeting agent/ligand; and
iii) one or more than one poorly bioavailable therapeutic agent,
wherein
said non-protein targeting agent/ligand is a vitamin in a range of 0.01 mg to 10 mg and said at least one stealth polymer is selected from the group consisting of polyethylene
glycol (PEG), PEG-based copolymers, PEG derivatives, and PEG-2000 to 20000;
wherein said non-lipidic polymer matrix and non-protein targeting agent/ligand together form a ligand-appended polymer matrix, wherein the ratio of said one or more than one poorly bioavailable therapeutic agent to said ligand-appended polymer matrix is 1:1 to 1:10;
the weight ratio of said at least one stealth polymer to said at least one polysaccharide is 1:10 to 1:1;
said non-protein targeting agent/ligand and said one or more than one poorly bioavailable therapeutic agent are physically entrapped inside the non-lipidic polymer matrix without conjugation or covalent bonding to form stable, stealth targeted nanoparticles of size <1000 nm;
the composition of said stealth targeted nanoparticles, when administered, form smaller nanoparticles of size <20 nm;
said smaller nanoparticles increase bioavailability of said one or more than one poorly bioavailable therapeutic agent by 70-90%;

     said composition is suitable for oral administration to a subject in need thereof.

6. (Currently amended) The composition of claim 1 wherein the said non-protein targeting agent/ligand is polar, wherein the non-protein targeting agent/ligand is capable of moving

15. (Currently amended) The composition of claim 8, wherein the drug is an anticancer drug selected from the group consisting of cisplatin, carboplatin, oxaliplatin, mechlorethamine, cyclophosphamide, chlorambucil, ifosfamide, plant alkaloids selected from the group consisting of selected from the group consisting of selected from the group consisting of docetaxel, paclitaxel, topoisomerase inhibitors selected from the group consisting of irinotecan and topotecan, cytotoxic antibiotics selected from the group consisting of actinomycin, anthracyclines, doxorubicin, dactinomycin, cytarabine, bortezomib, gemcitabine, daunorubicin, valrubicin, idarubicin, epirubicin, bleomycin, fludarabine, clatribine, methotrexate, 5-flurouracil, amscrine, cladribine, carmustine plicamycin, mitomycin, pemetrexate capecitabine, dasatinib, erlotinib, fludarabine, imatinib, lapatinib, nilotinib, sorafenib, sunitinib, thalidomide, 9-nitrocamptothecin, curcumin, exemestane, mitotane, raloxifene, emodin, methotrexate, tamoxifen, benzyl isothiocyanate, melphalan, mesotetraphenylporphine, a-mangostin, quercetin, epigallocatechin gallate, 10-hydroxycamptothecin, thymopentin, rapamycin, altretamine, anagrelide, anastrazole, bexarotene, bicalutamide, finasteride, gefitinib, hydroxycarbamide, ibandronic acid, imatinib, lapatinib, lenalidomide, letrozole, mercaptopurine, nilutamide, procarbazine, raloxifene, rubitecan, sobuzoxane, sunitinib, tamibarotene, tamoxifen, temozolomide, thalidomide, thioguanine, toremifene, treosulfan, vorinostat, and pharmaceutically acceptable salts, isomers, and derivatives thereof.

20. (Currently amended) A method of preparing the composition of claim 1, said method comprising the steps of:
i. preparing a semi-inter-penetrating-network of the at least one stealth polymer, the at least one polysaccharide, and the non-protein targeting agent/ligand by dissolving said at least one stealth polymer and said at least one polysaccharide in a fixed weight ratio with said non-protein targeting agent/ligand in aqueous solution;
ii. adding the said poorly bioavailable therapeutic agent or a mixture of poorly bioavailable therapeutic
iii. heating said solution to between 120 and 170 degrees celcius to harden the polymer matrix during spray drying to obtain stealth targeted nanoparticles
size <l000 nm.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nie (US20090004118) fails to make obvious a composition for targeted delivery of poorly bioavailable therapeutic agents comprising stealth targeted nanoparticles, wherein the nanoparticles comprise a non-lipidic polymer matrix comprising a stealth polymer selected from the group consisting of polyethylene glycol (PEG), PEG-based copolymers, PEG derivatives and PEG-2000 to 20000 and at least on polysaccharide, a non-protein targeting agent/ligand and a therapeutic agent wherein the polymer matrix and targeting agent/ligand form a ligand-appended polymer matrix so that the ratio of the therapeutic agent to the ligand-appended polymer matrix is 1:1 to 1:10. Zentner (US20030124189) and Latham (US20130157992), as a whole, teach a therapeutic agent and a targeting agent are physically entrapped inside a polymer matrix, however, Zentner and Latham, as a whole, fail to teach a ratio of a therapeutic agent to a polymer matrix is 1:1 to 1:10 and they do not provide motivation for one of ordinary skill in the art to modify the teachings of Nie in order to make obvious nanoparticles comprising polymer matrix comprising a stealth polymer selected from the group consisting of polyethylene glycol (PEG), PEG-based copolymers, PEG derivatives and PEG-2000 to 20000 and a polysaccharide, a non-protein targeting agent/ligand and a therapeutic agent wherein the ratio of the poorly bioavailable therapeutic agent to the ligand-appended polymer matrix is 1:1 to 1:10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                   

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626